Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 12/22/2020. 
The allowed claims are 1-20.

Reasons for Indication Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is US 2003/0196445 to Cho and US 6,109,044 to Porter and US 2003/0196445 to Cho.  
Cho teaches a dehumidification unit comprising, 
a primary metering device and 5a secondary metering device; (expansion valves 16, 54, Fig. 7),
a primary condenser (14) operable to: 10receive the flow of refrigerant from the compressor; and transfer heat from the flow of refrigerant to the fourth airflow as the fourth airflow contacts the primary condenser; and
a compressor (12) operable to receive the flow of refrigerant from a primary evaporator (18) and provide the flow of refrigerant to the primary 15condenser, the flow of refrigerant provided to the primary condenser comprising a higher pressure than the flow of refrigerant received at the compressor,
a secondary evaporator (56) operable to:
receive a flow of refrigerant from the primary metering device (54); and receive an inlet airflow and output a first airflow, the first 10airflow comprising cooler air than the inlet airflow, the first airflow generated by transferring heat from the inlet airflow to the flow of refrigerant as the inlet airflow passes through the secondary evaporator (see airflow arrow direction in Fig. 7); 
a primary evaporator (18) operable to: 15receive the flow of refrigerant from the secondary metering device (16); and receive the first airflow and output a second airflow, the second airflow comprising cooler air than the first airflow, the second airflow generated by transferring heat from the first airflow to the flow of 20refrigerant as the first airflow passes through the primary evaporator; 
Porter teaches, a secondary condenser (58, Fig. 9, col. 2, line 65 to col. 3, line 5) operable to: receive the flow of refrigerant from the secondary evaporator; and receive the second airflow and output a third airflow, the third 25airflow comprising warmer air with a lower relative humidity than the second airflow, the third airflow generated by transferring heat from the flow of refrigerant to the third airflow as the second airflow passes through the secondary condenser; 
The use of fans/blowers to generate air flows (24, Fig. 1).
The art of record does not teach, in an obvious combination with the other limits of the claims,
the primary evaporator receives the first airflow and output a second airflow, the second airflow comprising cooler air than the first airflow, the second airflow generated by transferring heat from the first airflow to the flow of 20refrigerant as the first airflow passes through the primary evaporator; 
a sub-cooling coil operable to: 30receive the flow of refrigerant from a primary condenser; output the flow of refrigerant to the primary metering device; and receive the third airflow and output a dehumidified airflow, the dehumidified airflow comprising warmer air with lower relative humidity than the third airflow, the dehumidified airflow generated by transferring heat from the flow of refrigerant to the dehumidified 5airflow as the third airflow passes through the sub-cooling coil. 
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763